—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered October 25, 1993, convicting defendant, after a nonjury trial, of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 6 to 18 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The court, which was in the best position to assess credibility, properly rejected defendant’s claim of justification, which was based entirely on his own testimony and contradicted by credible witnesses.
We perceive no abuse of sentencing discretion. Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.